FARMER, Judge.
In calculating the father’s income for purposes of child support in this dissolution of marriage action, the court imputed additional income in an amount equal to 100% of an automobile allowance given him by his employer. We reverse this imputation.
On remand, the court should determine how much of the allowance represents reimbursement for the use of his automobile in the employer’s business and how much, if any, represents income to the father. Only the latter may be imputed for purposes of calculating his child support obligation.
In all other respects we affirm on all issues.
STONE and SHAHOOD, JJ., concur.